
	
		II
		112th CONGRESS
		1st Session
		S. 1675
		IN THE SENATE OF THE UNITED STATES
		
			October 6, 2011
			Mr. Merkley (for
			 himself, Mr. Franken,
			 Mr. Begich, Mrs. Gillibrand, and Mr.
			 Casey) introduced the following bill; which was read twice and
			 referred to the Committee on Health,
			 Education, Labor, and Pensions
		
		A BILL
		To improve student academic achievement in science,
		  technology, engineering, and mathematics subjects.
	
	
		1.Short titleThis Act may be cited as the
			 Preparing Students for Success in the
			 Global Economy Act of 2011.
		2.PurposeThe purpose of this Act is to improve
			 student academic achievement in science, technology, engineering, and
			 mathematics subjects by—
			(1)improving instruction in such subjects in
			 preschool through grade 12;
			(2)improving student engagement in, and
			 increasing student access to, courses in such subjects;
			(3)improving the
			 quality and effectiveness of classroom instruction by recruiting, training, and
			 supporting highly effective teachers and providing robust tools and supports
			 for students and teachers in such subjects;
			(4)closing student
			 achievement gaps, and preparing more students to be prepared for postsecondary
			 education and careers, in such subjects; and
			(5)recognizing that
			 science, technology, engineering, and mathematics are diverse subject areas and
			 that science, technology, engineering, and mathematics education programs must
			 expose students to content and skills in a host of constantly changing and
			 evolving science, technology, engineering, and mathematics content areas, as
			 specifically identified by each State or eligible entity in section 5.
			3.DefinitionsIn this Act:
			(1)ESEA
			 DefinitionsThe terms elementary school,
			 limited English proficient, local educational agency,
			 secondary school, Secretary, and State
			 educational agency have the meanings given the terms in section 9101 of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
			(2)Eligible
			 entityThe term eligible entity means—
				(A)a State
			 educational agency; or
				(B)a State
			 educational agency in partnership with—
					(i)another State
			 educational agency; or
					(ii)a
			 consortium of State educational agencies.
					(3)Eligible
			 subgranteeThe term eligible subgrantee
			 means—
				(A)a high-need local
			 educational agency;
				(B)an educational
			 service agency serving more than 1 high-need local educational agency;
			 or
				(C)a consortium of
			 high-need local educational agencies.
				(4)Outside
			 PartnerThe term outside partner means an entity
			 that has expertise and a demonstrated record of success in improving student
			 learning and engagement in the identified subjects described in section
			 5(b)(2), including any of the following:
				(A)A nonprofit or
			 community-based organization.
				(B)A
			 business.
				(C)A nonprofit
			 cultural organization, such as a museum or learning center.
				(D)An institution of
			 higher education.
				(E)An educational
			 service agency.
				(F)Another
			 appropriate entity.
				(5)StateThe
			 term State means—
				(A)any of the 50
			 States;
				(B)the District of
			 Columbia;
				(C)the Bureau of
			 Indian Education; or
				(D)the Commonwealth
			 of Puerto Rico.
				4.Grants;
			 Allotments
			(a)Reservations
				(1)In
			 GeneralFrom the amounts appropriated under section 12 for a
			 fiscal year, the Secretary shall reserve—
					(A)10 percent to
			 carry out the STEM master teacher corps grant program under section 7;
					(B)2 percent to
			 carry out technical assistance to States, including technical assistance with
			 implementation of programs consistent with the purpose of this Act;
					(C)3 percent to the
			 Institute of Education Sciences to enable the Director of the Institute of
			 Education Sciences to carry out the evaluation activities described in section
			 9; and
					(D)if funds are not
			 awarded by formula, as described in subsection (c)(1), 5 percent for State
			 capacity-building grants in accordance with paragraph (2).
					(2)Capacity-building
			 grants
					(A)In
			 GeneralIn any year for which funding is distributed
			 competitively, as described in subsection (b)(1), the Secretary may award 1
			 capacity-building grant to each State that does not receive a grant under
			 subsection (b), on a competitive basis, to enable such States to become more
			 competitive in future years.
					(B)DurationGrants
			 awarded under subparagraph (A) shall be for a period of 1 year.
					(b)Competitive
			 Grants
				(1)In
			 GeneralFor each fiscal year for which the amount appropriated to
			 carry out this Act is less than $500,000,000, the Secretary shall award grants,
			 on a competitive basis, to eligible entities to enable such eligible entities
			 to carry out the activities described in this Act.
				(2)DurationGrants
			 awarded under this subsection shall be for a period of not more than 3
			 years.
				(3)Renewal
					(A)In
			 GeneralIf an eligible entity demonstrates progress, as measured
			 by the metrics described in section 8(a), the Secretary may renew a grant for
			 an additional 2-year period.
					(B)Reduced
			 FundingGrant funds awarded under subparagraph (A) shall be
			 awarded at a reduced amount.
					(c)Formula
			 Grants
				(1)In
			 GeneralFor each fiscal year for which the amount appropriated to
			 carry out this Act is equal to or more than $500,000,000, the Secretary shall
			 award grants to States, based on the formula described in paragraph (2).
				(2)Distribution of
			 FundsThe Secretary shall allot to each State—
					(A)an amount that
			 bears the same relationship to 35 percent of the excess amount as the number of
			 individuals ages 5 through 17 in the State, as determined by the Secretary on
			 the basis of the most recent satisfactory data, bears to the number of those
			 individuals in all such States, as so determined; and
					(B)an amount that
			 bears the same relationship to 65 percent of the excess amount as the number of
			 individuals ages 5 through 17 from families with incomes below the poverty
			 line, in the State, as determined by the Secretary on the basis of the most
			 recent satisfactory data, bears to the number of those individuals in all such
			 States, as so determined.
					(3)Funding
			 MinimumNo State receiving an allotment under this subsection may
			 receive less than one-half of 1 percent of the total amount allotted under
			 paragraph (1) for a fiscal year.
				(4)Reallotment of
			 unused fundsIf a State does not successfully apply for or
			 receive an allotment under this subsection for a fiscal year, the Secretary
			 shall reallot the amount of the State's allotment to the remaining States in
			 accordance with this subsection.
				5.Applications
			(a)In
			 GeneralEach eligible entity or State desiring a grant under this
			 Act, whether through a competitive grant under section 4(b) or through an
			 allotment under section 4(c), shall submit an application to the Secretary at
			 such time, in such manner, and accompanied by such information as the Secretary
			 may require.
			(b)ContentsAt
			 a minimum, an application submitted under subsection (a) shall include the
			 following:
				(1)A description of
			 the needs identified by the State or eligible entity, based on a State
			 analysis, which—
					(A)may include
			 results from a preexisting analysis of science, technology, engineering, and
			 mathematics education quality and outcomes in the State or States served by the
			 eligible entity;
					(B)shall include
			 data for elementary school and secondary school grades, as applicable and to
			 the extent that such data are available, on—
						(i)student
			 achievement in science and mathematics, including such data collected in
			 accordance with the requirements of section 1111(b) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6311(b)), and student achievement in
			 technology and engineering;
						(ii)science,
			 technology, engineering, and mathematics teacher evaluation results or
			 ratings;
						(iii)student access
			 to mathematics and science courses needed to enroll in credit-bearing
			 coursework at institutions of higher education in the State or States served by
			 the eligible entity;
						(iv)access to
			 science, technology, engineering, and mathematics courses for students in
			 preschool through grade 12 who—
							(I)are eligible to
			 receive a free or reduced priced lunch under the Richard B. Russell National
			 School Lunch Act (42 U.S.C. 1751 et seq.); or
							(II)come from
			 families with an income that is below the poverty line;
							(v)student
			 achievement gaps in science, technology, engineering, and mathematics
			 subjects;
						(vi)the percentage
			 of students successfully—
							(I)completing
			 Advanced Placement (AP) or International Baccalaureate (IB) courses in science,
			 technology, engineering, and mathematics subjects; or
							(II)completing
			 rigorous postsecondary education courses in science, technology, engineering,
			 and mathematics subjects;
							(vii)rates of
			 college remediation in mathematics; and
						(viii)teacher
			 shortages and teacher distribution among local educational agencies and schools
			 in science, technology, engineering, and mathematics subjects;
						(C)shall include a
			 review of the industry and business workforce needs in the State or States
			 served by the eligible entity in jobs that require knowledge or training in
			 science, technology, engineering, and mathematics subjects;
					(D)shall include an
			 analysis of the quality of preservice preparation at all public institutions of
			 higher education (including alternative pathways to teacher licensure or
			 certification) for individuals preparing to teach science, technology,
			 engineering, and mathematics subjects in a preschool, elementary school, or
			 secondary school in the State; and
					(E)shall include an
			 analysis of the implementation of any multi-tiered systems of support that have
			 been employed in the State or States served by the eligible entity to address
			 the learning needs of students in any science, technology, engineering, and
			 mathematics subjects.
					(2)An identification
			 of the specific science, technology, engineering, and mathematics subjects that
			 the State or eligible entity will address through the activities described in
			 section 6, consistent with the needs identified under paragraph (1) (referred
			 to in this Act as identified subjects).
				(3)A description, in
			 a manner that addresses any needs identified under paragraph (1), of—
					(A)how grant funds
			 will be used by the State or eligible entity to improve instruction in
			 identified subjects using evidence-based programs of instruction that are
			 aligned with high-quality standards and assessments;
					(B)how grant funds
			 will be used to support subgrantees and other high-need local educational
			 agencies in the employment of multi-tiered systems of support to provide early
			 intervening services and to increase student achievement in identified
			 subjects;
					(C)the procedures
			 and criteria that the State or eligible entity will use for reviewing
			 applications and awarding funds to eligible subgrantees, including how the
			 State or eligible entity will ensure that subgrants will be provided to
			 high-need local educational agencies and high-need schools;
					(D)how the State’s
			 or eligible entity’s activities and subgrants will be coordinated with other
			 Federal, State, and local programs and activities, including career and
			 technical education programs authorized under the Carl D. Perkins Career and
			 Technical Education Act of 2006 (20 U.S.C. 2301 et seq.);
					(E)the technical
			 assistance that the State or eligible entity will provide to subgrantees to
			 support the activities undertaken by the subgrantees;
					(F)how the State or
			 eligible entity will evaluate the activities funded, both at the State and
			 subgrantee level, with funds provided under this Act, and in a manner
			 consistent with any evaluation activities carried out by the Institute of
			 Education Sciences under section 9, or the National Science Foundation;
					(G)how the State or
			 eligible entity will allocate funds in a manner that will provide services to
			 both elementary schools and secondary schools;
					(H)how the State or
			 eligible entity will provide targeted support to improve instruction in
			 high-need local educational agencies and high-need schools;
					(I)how the State or
			 eligible entity’s proposed project will ensure an increase in access for
			 students who are traditionally underrepresented in science, technology,
			 engineering, and mathematics subject fields (including female students,
			 minority students, students who are limited English proficient, students who
			 are children with disabilities, and students from low-income families) to
			 high-quality courses and other learning experiences in 1 or more of the
			 identified subjects; and
					(J)evidence that the
			 State or eligible entity has involved a variety of stakeholders in the
			 development of the application and a description of how the State or eligible
			 entity will continue to involve stakeholders in any education reform efforts
			 related to science, technology, engineering, and mathematics
			 instruction.
					(4)Assurances that
			 the State or eligible entity will monitor implementation of approved subgrantee
			 plans.
				(c)Additional
			 FundingA State or eligible entity that submits a request to use
			 the additional State activities reservation described in section 6(d)(2), shall
			 provide, in a manner that addresses the needs identified under subsection
			 (b)(1), a description of the activities that the eligible entity will carry out
			 with such funds, consistent with section 6.
			6.Authorized
			 Activities
			(a)Required
			 activitiesEach State or eligible entity that receives a grant
			 under this Act shall use the grant funds to carry out each of the following
			 activities:
				(1)Increasing access
			 for students in preschool through grade 12 that belong to groups that are
			 traditionally underrepresented in science, technology, engineering, and
			 mathematics subject fields (including female students, minority students,
			 students who are limited English proficient, students who are children with
			 disabilities, and students from low-income families) to high-quality courses in
			 the identified subjects.
				(2)Implementing
			 evidence-based programs of instruction based on high-quality standards and
			 assessments in the identified subjects.
				(3)Providing
			 professional development and other comprehensive systems of support for
			 teachers and school leaders to promote high-quality instruction and
			 instructional leadership in the identified subjects.
				(4)Providing
			 technical assistance to subgrantees and other high-need schools and local
			 educational agencies in order to improve student achievement and narrow
			 achievement gaps in identified subjects, including through—
					(A)the development
			 and implementation of multi-tiered systems of support; and
					(B)the development
			 of curricula consistent with the principals of universal design for learning as
			 defined in section 103 of the Higher Education Act of 1965.
					(b)Permissible
			 activitiesEach State or eligible entity that receives a grant
			 under this Act may use the grant funds to carry out 1 or more of the following
			 activities:
				(1)Recruiting
			 qualified teachers and instructional leaders who are trained in identified
			 subjects, including teachers who have transitioned into the teaching profession
			 from a career in science, technology, engineering, and mathematics
			 fields.
				(2)Providing
			 induction and mentoring services to new teachers in identified subjects.
				(3)Developing
			 instructional supports, such as curricula and assessments, which shall be
			 evidence-based and aligned with State academic standards under section 1111(b)
			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)), and
			 may include Internet-based curricula and Internet-based instructional
			 supports.
				(4)Implementing an
			 interdisciplinary approach, by integrating instruction in 1 or more science,
			 technology, engineering, and mathematics subjects with reading, English
			 language arts, or instruction in other core academic subjects (as defined in
			 section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7801)) and noncore academic subjects.
				(c)Subgrants
				(1)In
			 GeneralEach State or eligible entity that receives a grant under
			 this Act shall award subgrants, on a competitive basis, to eligible
			 subgrantees.
				(2)Minimum
			 SubgrantA State or eligible entity shall award subgrants under
			 this subsection that are of sufficient size and scope to support high-quality,
			 evidence-based, effective programs that are consistent with the purpose of this
			 Act.
				(3)Subgrantee
			 Application
					(A)In
			 GeneralEach eligible subgrantee desiring a subgrant under this
			 subsection shall submit an application to the State or eligible entity at such
			 time, in such manner, and accompanied by such information as the State or
			 eligible entity may require.
					(B)Contents of
			 Subgrantee ApplicationAt a minimum, the application described in
			 subparagraph (A) shall include the following:
						(i)A
			 description of the activities that the eligible subgrantee will carry out, and
			 how such activities will improve teaching and student academic achievement in
			 the identified subjects, in a manner consistent with scientifically valid
			 research.
						(ii)A
			 description of how the eligible subgrantee will use funds provided under this
			 subsection to serve students and teachers in high-need schools.
						(iii)A
			 description of how funds provided under this subsection will be coordinated
			 with other Federal, State, and local programs and activities, including career
			 and technical education programs authorized under the Carl D. Perkins Career
			 and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.).
						(iv)If
			 the eligible subgrantee is working with outside partners, a description of how
			 such outside partners will be involved in improving instruction and increasing
			 access to high-quality learning experiences in the identified subjects.
						(4)Subgrantee Use
			 of Funds
					(A)Required Use of
			 FundsEach eligible subgrantee that receives a subgrant under
			 this subsection shall use the subgrant funds to carry out activities for
			 students in preschool through grade 12, consistent with the activities
			 described in the subgrantee's application, which shall include—
						(i)high-quality
			 teacher and instructional leader recruitment, support, evaluation, and
			 professional development in the identified subjects;
						(ii)professional
			 development, which may include development and support for instructional
			 coaches, to enable teachers and instructional leaders to increase student
			 achievement in identified subjects, through—
							(I)implementation of
			 classroom assessments; and
							(II)differentiation
			 of instruction in identified subjects for all students, including for students
			 who are children with disabilities and students who are limited English
			 proficient;
							(iii)activities
			 to—
							(I)improve the
			 content knowledge of teachers; and
							(II)facilitate
			 professional collaboration, which may include providing time for such
			 collaborations;
							(iv)the development,
			 adoption, and improvement of high-quality curricula and instructional supports
			 that—
							(I)are aligned with
			 State academic standards under section 1111(b) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6311(b)); and
							(II)the eligible
			 subgrantee will use to improve student academic achievement in identified
			 subjects;
							(v)the
			 development or improvement, and implementation, of multi-tiered systems of
			 support to provide early intervening services and to increase student
			 achievement in 1 or more of the identified subjects; and
						(vi)integrating
			 instruction in the identified subjects with instruction in reading, English
			 language arts, or other core and noncore academic subjects.
						(B)Permissible Use
			 of FundsIn addition to the required activities described in
			 subparagraph (A), each eligible subgrantee that receives a subgrant under this
			 subsection, may also use the subgrant funds to—
						(i)support the
			 participation of low-income students in nonprofit competitions and
			 out-of-school activities related to science, technology, engineering, and
			 mathematics subjects (such as robotics, science research, invention,
			 mathematics, and technology competitions), including—
							(I)the purchase of
			 parts and supplies needed to participate in such competitions;
							(II)incentives and
			 stipends for teachers and instructional leaders who are involved in assisting
			 students and preparing students for such competitions, if such activities fall
			 outside the regular duties and responsibilities of such teachers and
			 instructional leaders; and
							(III)paying expenses
			 associated with the participation of low-income students in such local,
			 regional, or national competitions; and
							(ii)broaden
			 secondary school students' access to, and interest in, careers that require
			 academic preparation in 1 or more identified subjects.
						(C)LimitationEach
			 subgrantee that receives a subgrant under this subsection shall not expend more
			 than 15 percent of the subgrant funds on the activities described in
			 subparagraph (B).
					(D)Matching
			 funds
						(i)In
			 generalA State or eligible entity may require an eligible
			 subgrantee receiving a subgrant under this subsection to demonstrate that such
			 subgrantee has obtained a commitment from 1 or more outside partners to match,
			 using non-Federal funds, a portion of the amount of subgrant funds, in an
			 amount determined by the State or eligible entity.
						(ii)Required
			 minimumNotwithstanding clause (i), if an eligible subgrantee
			 partners with an outside partner that is a for-profit entity, such subgrantee
			 shall obtain matching funds from the outside partner in an amount equal to not
			 less than 15 percent of the amount of the subgrant.
						(d)State
			 Activities
				(1)In
			 GeneralEach State or eligible entity that receives a grant under
			 this Act may use not more than 5 percent of grant funds for—
					(A)administration
			 costs;
					(B)monitoring the
			 implementation of subgrants;
					(C)providing
			 technical assistance to subgrantees; and
					(D)evaluating
			 subgrants in coordination with the evaluation described in section 9.
					(2)ReservationEach
			 State or eligible entity that receives a grant under this Act may submit a
			 request to the Secretary to reserve not more than 15 percent of grant funds,
			 inclusive of the amount described in paragraph (1), for additional State
			 activities, consistent with subsections (a) and (b).
				7.STEM master
			 teacher corps grant program
			(a)Grants
			 authorizedFrom the funds reserved under section 4(a)(1)(A), the
			 Secretary shall award 1 or more grants, on a competitive basis, to entities
			 described in subsection (b)(1) to enable such entities to establish and operate
			 a STEM master teacher corps program.
			(b)Stem master
			 teacher corpsThe term STEM master teacher corps
			 (referred to in this section as the corps) means a program—
				(1)operated by 1 or
			 more State educational agencies, or a consortium of local educational agencies,
			 acting in partnership with 1 or more outside partners that have a demonstrated
			 record of success in improving the effectiveness of science, technology,
			 engineering, and mathematics teachers or increasing the retention of such
			 teachers;
				(2)that selects a
			 group of highly rated teachers (through a process, and for a duration,
			 determined by the entity described in paragraph (1)), as members of the corps,
			 that constitutes not less than 5 percent and not more than 10 percent of
			 elementary school, middle school, and high school teachers who teach science,
			 technology, engineering, and mathematics subjects and who—
					(A)teach in a
			 participating high-need school in the region served by the entity described in
			 paragraph (1); or
					(B)agree to teach in
			 a participating high-need school in the region served by the entity described
			 in paragraph (1) if accepted as a member of the corps; and
					(3)that aims to
			 attract, improve, and retain teachers who teach science, technology,
			 engineering, and mathematics subjects and to increase student achievement in
			 such subjects, including by—
					(A)providing
			 instructional leadership responsibilities for corps members in their schools,
			 local educational agencies, or States, such as mentoring beginning science,
			 technology, engineering, and mathematics teachers and leading professional
			 development activities for teachers not participating in the corps;
					(B)providing corps
			 members with research-based professional development on instructional
			 leadership and effective teaching methods for science, technology, engineering,
			 and mathematics subjects;
					(C)providing each
			 teacher who is a corps member with a salary supplement of not less than $10,000
			 per year, in recognition of such teacher’s teaching accomplishments,
			 leadership, and increased responsibilities, for each year such teacher serves
			 as a member of the corps; and
					(D)building a
			 community of practice among corps members to enable such members to network,
			 collaborate, and to share best practices and resources with each other.
					(c)Duration
				(1)In
			 generalGrants awarded under this section shall be for a period
			 of not more than 3 years.
				(2)Renewal
					(A)In
			 generalIf a grantee under this section demonstrates progress, as
			 measured by the metrics described in section 8(a), the Secretary may renew a
			 grant under this section for an additional 2-year period.
					(B)Reduced
			 fundingGrant funds awarded under subparagraph (A) shall be
			 awarded at a reduced amount.
					(d)Application
				(1)In
			 generalEach entity described in subsection (b)(1) desiring a
			 grant under this section shall submit an application to the Secretary at such
			 time, in such manner, and accompanied by such information as the Secretary may
			 require.
				(2)ContentsAt
			 a minimum, an application submitted under paragraph (1) shall include the
			 following:
					(A)A plan to
			 implement a corps program that is of sufficient size and scope to have a
			 substantial, measurable effect on—
						(i)student academic
			 achievement in science, technology, engineering, and mathematics subjects in
			 the schools where corps members teach; and
						(ii)the
			 effectiveness and retention of—
							(I)corps members;
			 and
							(II)other teachers
			 of science, technology, engineering, and mathematics subjects who work with, or
			 are mentored by, corps members.
							(B)A description of
			 how the entity described in subsection (b)(1) plans to sustain the program
			 after the expiration of the grant under this section.
					(e)Competitive
			 priorityIn awarding grants under this section, the Secretary
			 shall give priority to applicants that will include rural schools among the
			 schools that the applicant will serve through the program.
			(f)Matching
			 fundsThe Secretary may require a grantee under this section to
			 provide non-Federal matching funds in an amount equal to the amount of grant
			 funds awarded under this section.
			(g)Equitable
			 accessIf the entity described in subsection (b)(1) includes a
			 State educational agency, such entity shall ensure that rural schools located
			 in the region that will be served by the entity have equitable access to the
			 STEM master teacher corps program.
			8.Performance
			 metrics; report
			(a)Establishment
			 of Performance MetricsThe Secretary, acting through the Director
			 of the Institute of Education Sciences, shall establish performance metrics to
			 evaluate the effectiveness of the activities carried out under this Act.
			(b)Annual
			 ReportEach State or eligible entity that receives a grant under
			 this Act shall prepare and submit an annual report to the Secretary, which
			 shall include information relevant to the performance metrics described in
			 subsection (a).
			9.EvaluationFrom the amount reserved under section
			 4(a)(1)(B), the Secretary shall—
			(1)acting through
			 the Director of the Institute of Education Sciences, and in consultation with
			 the Director of the National Science Foundation—
				(A)evaluate the
			 implementation and impact of the activities supported under this Act, including
			 progress measured by the metrics established under section 8(a); and
				(B)identify best
			 practices to improve instruction in science, technology, engineering, and
			 mathematics subjects; and
				(2)disseminate, in
			 consultation with the National Science Foundation, research on best practices
			 to improve instruction in science, technology, engineering, and mathematics
			 subjects.
			10.Supplement Not
			 SupplantFunds received under
			 this Act shall be used to supplement, and not supplant, funds that would
			 otherwise be used for activities authorized under this Act.
		11.Maintenance of
			 EffortA State that receives
			 funds under this Act for a fiscal year shall maintain the fiscal effort
			 provided by the State for the subjects supported by the funds under this Act at
			 a level equal to or greater than the level of such fiscal effort for the
			 preceding fiscal year.
		
